Third District Court of Appeal
                               State of Florida

                            Opinion filed July 22, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2370
                          Lower Tribunal No. 13-4131
                             ________________


                               M.P., a juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

     Carlos J. Martinez, Public Defender, and Brian L. Ellison, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before WELLS, EMAS and LOGUE, JJ.

      PER CURIAM.
      We affirm the trial court’s determination, following an adjudicatory hearing,

that M.P. had committed the delinquent act of uttering a forged instrument.

Regardless of whether the special standard of review is limited in its application to

cases in which the proof of every element is wholly circumstantial, or applies more

broadly to cases in which proof of any one element is wholly circumstantial1, we

conclude that the State presented sufficient evidence that was inconsistent with the

hypothesis of innocence claimed by M.P. The trial court therefore properly denied

the motion for judgment of dismissal and, as the factfinder, properly determined

that the evidence established beyond a reasonable doubt that M.P. committed the

delinquent act.

      The adjudicatory order and disposition order are affirmed.




1 We will not recount the history of the development, demise, and resurrection of
the special standard of review in circumstantial evidence cases. For a thorough
analysis of this standard and its sometimes-inconsistent application by Florida
appellate courts, see Knight v. State, 107 So. 3d 449 (Fla. 5th DCA 2013), review
granted 151 So. 3d 1226 (Fla. 2014).

                                         2